-.   -   ._




-   I
Ron. BaacorsCiles, Pebruary 8, 2939, I'aga2


         "?o bill, (sroept general a?,-roprrlation
    billa, zhlch mey edmwm the wrlous subjects
    and hccount~, for andon aoconnt of which iiiomya
    are q~raprieted) shall contain core t!mn on8
    aubjeot,which shell be expressed in its title.
    But if any mbjeot shall be embraceC in au act,
    wNch &all not be 3x~m33ed in the title, suoh
    act shall be told only a8 to 80 much tkemof,
    a8 shall not be so eq?res~e~.~
          3p the 4ct approved ?aay4 1933, t:e I,e&tlature
provl&es In ::octlon2 thereon aa ioi1~~8:




any prior lawa ln cvnf@llctthe
    lffeo otfSa o tfw
                    8 vfth e




          T&l    snob ah Aot (a m&ubalIng sat) wcml.&
     not bs a aubjsot dr amvu!& for anU on whivh              ~'
     moneys are appropriajied,and SbvuM be e+esecd
     In the title. It was neVer avntemplated.that           i .,
     an 8ut tdmie ho repled by.an item ln an ap-              .I'
   '.prvprlatim bill ** ?.                                   .'
                                                              ~,:
              A.-         .
                    :




?Son. Basoou Mles,      ?‘ebruaFy.F , Ago   2